Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 1 of 24

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

 

 

Carel Bobiagsy 2328973 ;
Full Name of Plaintiff Inmate Number
Vv.

BUreau of Heallls Core Senivesetat,

Name of Defendant 1

 

 

Name of Defendant 2

a) (twa “Pes vat ¢ adhewnt Re Oe Are AS Wiarton

 

Name of Defendant 3

D+ party Superiwten deat Lowy Wh te

 

Name of Defendant 4

Med, vent Su ray fan Vere. New te ~
Name of Defendant 5

(Print the names of all defendants. If the names of all

 

defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

L NATURE OF COMPLAINT

Indicate below the federal legal basis for your claim, if known.

CiviiNo.
(to be filled in by the Clerk’s Office)

4 Demand for Jury Trial

(__) No Jury Trial Demand

FILED
SCRANTON
OCT 1 2020

 

PER __.

 

\Z/ Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

(1971) (federal defendants)

United States

Page I of 6

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
iL,

Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 2 of 24

ADDRESSES AND INFORMATION

A. PLAINTIFF
owe soN Carl, S
Name (Last, First, M1)
DX3973
Inmate Number
Ss Cay, ~ RMAalnow oy

Piace of Confinement

 

Address |
Bow More ow (ConA

City, County, State, Zip Code tr se Mas Wen y Pd (7932

 

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee

Civilly committed detainee

Immigration detainee

.” Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1: o
Buren’ ok Ares Cart Serives

Name (Last, First) ;
Cn vk Saturedesy'S tA ce of Trmste had bv
Current Job Title .
ial \De GetrN preend\ ot Carve \ Voas
Current Work Address _
Vare Vechten y P pe Kon y’
City, County, State, Zip Code

 

. ev ele

 

W\ e CARS ‘ us \5 wes) A W40S0

Page 2 of 6
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 3 of 24

Defendant 2:
er Vog\S wo, “Y \a~e TES OE
Name (Last, First)
LAN Gras AV
Current Job Title
Lh ne urn
Current Work Address

 

City, County, State, Zip Code

Defendant 3: ~
Mase NE Ide ran dette

Name (Last, First) ;

Ssucer ivtendent
Current Job Title

So. Warne [Bord
Current Work Address
< woclkiv ly. , PA (7522,

City, County, State, Zip Code

Defendant 4: / .
Wide ow: Se

Name (Last, First)

 

We puty “ane ev (htenden [-
Current Job Title

Seo Wore nw. Koo B

G cme le i FA \ 7932
City, County, State, Zip Code

Current Work Address

 

 

 

Defendant 5:
Newton
Name (Last, First)
Wy. diva Qaraeor
Current Job Title _ ~
O0\ Whore (Coos o
Current Work Address o

Concleville , & 19932

2

 

City, County, State, Zip Code
Page 3 of 6
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 4 of 24

1. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. . Describe where and when the events giving rise to your claim(s) arose.

‘ eT, Wttnonndoy/ oven beer i 2.0)4 ; Warts Va } “2028 i Woes 1S, 2.6 30
eo + eo ¥
Apel +, 2020, Way Zone, Aart SOs Wid bres

 

B. On what date did the events giving rise to your claim(s) occur?
Navw ben? |) pot, awecl, 2, or, Wraccdn LS) ZOUD
Boys\ 2h) “Bip ier 2020 .

Cc. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

Deku. Bees te, faked. ‘ko Rrokecy Rawr Evor
Seal BSsourt , "2" Code bakew Vea at fore tbl
moved rene Stare cho ye nove. Syeued te cet wih,

duno Wes Serle , we lused Peete vee Lanote Any
Revove, Ae, aye Xe ~Nee, Eel, vielatis,, af Privacy Ack
RW Aowe, toy. Vets C3 lo*epa.. he Heeb.
Gere, Seewoes, Therese De bbats. . Masa’
White, aud pe Newho

 

 

 

 

 

 

 

 

 

 

Page 4 of 6
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 5 of 24

TV. LEGAL CLAIM(G)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

Cons VL be cess ee Sor ce. Plait Wiad > torte } te VAovet.

Y9 Weer al Pro ulodioa, Adowlele (eli Awd vo tetthe: (CHL,

 

Cr ewt 2 Fours. Ne Frotect _v\ mnt CF weirs CA psec to

EULESS NE risk ont Cry -sSonal “Se gvervivy being Covpnmijed .
~ ¥

 

 

 

Can wi 3° Cer My” Not ae nor rat Vv rilated Olu, nb te
Tra bts leo Corrtatcna adve rie Aste reins don evra flo
a ~~ _d _

to vai Aserrste Vrecordsy fa< Fria nty Cf,
\

 

Cnet 4: eet od chewy’ Vee twee al “See mbue -

 

 

 

V. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

Sexual ASSautt, Severe Ymotivanl dAistry $s C'outvaxe 1)

 

PVS b> (Posh Ae eee Stress) Werdenecd

 

Vi, RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to. do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

ay

 

Nv
Wrowt. y Aawnegy 5 Nd EOS Weve BUSe cov, alss Qive my,
ma 2

Vey 27 (paw. laoacl. , and. Se lone. 4a Segcea choi 4

=

 

Page 5 of 6
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 6 of 24

Vii. SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose. ,

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

Cand Votre

Signature of Plaintiff

Date

 

Page 6 of 6
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 7 of 24

Final Appeal Decision

eh, Secretary's Office of Inmate Grievances & Appeals .
_— Pennsylvania Department of Corrections
07/29/2020 02:58 1820 Technology Parkway
: Mechanicsburg, PA 17050

 

penmes wayeen

 

eg tan caren wanna! 26 eran

boc #:

 

inmate Name: .
SCI Flied:" . Current Sch .

 

Grievance e 857030

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for
the grievance noted above. in accordance with the provisions of DC-ADM 804, Inmate Grievance System Policy, the
following response ts belng provided based on a review of the entire record of this grievance: The review Included
your initial grievance, the Grievanos Officer's response, your appeal fo the Faollity Manager, the Facility Manager's
response, the Issues you ralsed.to final review, and (when applicable) any revised Institutional responses required as
@ result of a subsequent remand action by this office. As necessary, input from appropriate Central Office Bureaus
(e.g., Health Care Services, Chief Counsel, Office of Special Investigations and intelligence, etc) may have been
solicited in making a determination In response to your issue as well,

Decision: Uphold Response

‘ite the tiseleton of the, Secretary's Office of Inmate’ Grievances and Appeals to uphold the initial response,”
-' gphdid the inmate, or Uphold in part/Deny in part. This stn will Include a brief rationdle, summarizing the
.. Senslusion, any action takén to resolve the lesue(s) | raised Inthe: rlevance and your appeal and relief sought. .

' Responses:

in this grievances, you indicate that you reviewed your medical records on 3/42/20 and noticed your diagnosis is. :
induced Peychotic Disorder. you Indicete.that you had no knowledge of this Glagnosls and that itis e@ deformation of —.&..
character. For relle?, you request an ui Specified amount of damages. ae",

Psychiatry staff in the Bureau of Health Gare Services reviewed your concerig end found that your diagnosis of:
Pheneyclidine-induced Psychotic Disorder was based on your drug use which caused hallucinatiens and psychosis.
You sre provided with the proper mental health care from psychiatry. Approprlate clinical decisions were made, ;
which Is the sole province of the Psychiatric Provider, They found no evidence of wrong doing. Therefore, this office
upholds the responses provided to you and your requested i rellet is denied,

4

Signature: _& As x

 

Name: 8 fe A 8 D)Mamen, my s
Titi: _Chist Grievance Ofer .
Date: , ee ° soy . , a : Lo . 728820 * . : :
Cc: DC-15/Superintendent - Mahanoy
Grievance Office

ae eentateetiots et a ae oh

DC-ADM 804, Inmate Grlevance System Procedures Manual

Section 2 - Appeals, Attachment 2F isaued: 1/26/2016 Effective: 2/16/2018
JX3073 Grievance #:857030 ; ,

"ROBINSON, CARL oo, a, a Paget of 1

 

 

 

 

 

 

 
_ Case 1:20-cv-01796-JPW-PT Documentd,,Filed 19/02/20 Page 8 of 24

soon

4
INMATE’S REQUEST TO STAFF MEMBER

Su perivie

. To: (Name and Title of Officer)

. By: (Print Inmate Name and Number)
A Lage g 3 Yon rp a

6. Work Assignment:

State

To DC-14 CAR only 0

WAY 2 8-299

of
Department of

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more
and .

2. Date:

S124 foo

4, Counselor’s Name:
rG

5, Unit Manager's Name:

7. Housing Assignment:

Give details.

Ser Vettes Aad Lew ds

To DG-14 CAR and DC-15 IRS [j

 

 

STAFF MEMBER NAME

  

7.2.1, Counseling Services Procedures Manual - Section 3, Request Slips Attachment 3-A

 

 

 
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 9 of 24

IN THE UNITE STATES DISTRICT Covey

FOR TRE MibpLie DISTRICT of PENNSYLVANIA

Carl Robinson ot
Placwhf’
v. :
bucesu of Healkl, .
° Coa plow
Care, Seevices, ebal. °

Suree vaten berry
Tremeg Peto ad So

Rekins Super bay reey Lew
urn adette Maser,

Civil Katies Ne.
Ouey Trial Demanded

Deo vty Super inhen Leb
Lor? Us Rite
Dr. Newton Medice| ;

( ehee ; tnadivi duelly

and intheie official >

Capacities —

Defendants. °

2

- Gom plai ar

Cax\ Rdainson, Pro Se, Sot their Complalat shoche_

nS Kallas *%

 

 
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 10 of 24
WL. Porties, Suyigd ict Yee aad Venue

- ' we
\. Placntitt Coax \ Ross vse mn \% C ratined ay an St oXe Corrects

“ey G Ld iE : athe
A. (ty CA wt ono ) , lounted at Soi More ae Rowd !

wee 4 nae. “St ot £ Peas Sylar. re LY O

Cty ot Con

Y to tha Present 2020 - Platt Ss pmrrenitly Cortland
2.85 : 2

Qa e
BA 30) Morena Read, © ea itn ile / vA 12932,

2. Plaisd He Cash Koskes au a“ Sy and. WARS ah odt times went vo Ae ed

Wore nn | aN odue> AN ok. the, Un wre d Sletes an A on

set of Xe wskotke SK Peansyluanir,.
Yves: CAs ~

oy ~~ Q 7 -« ., : \
2 Derendant Berearaw of West, Care SraeviiesS Wars ot alt

wehevast times herein Biore an vf meth Core, of The
Dot -

uy, Pete nA BW Seger ihe dent “Theresa \>yeh lbalso wrong uct ott
return Ames herein Suourweten deat at Scot Maho

e. As Superintendent ot “he PYrigo. ) re: wadeut MW IRD OSS rs

a uy en Say 9 e coro t er 2% fp an a CLK ecutte.S a a pel , to4 ws.

S-Vedtendont for \ Suber iter deat Bevnad ette Massa

wand ak oh ae Vee Rat Times \rrert A “Sage abe n dvet
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 11 of 24
ot Sex Valanay . As Superintendent ot the. Pesan frehendant
Mareges NS day teoday Opewecions and executes AS valores.
ls. Dedeadent Lor White 15 aed was at all reteunnt time gy herein
deputy Sugerintendert fa SUT Moho. AS Pencty

“Dure Ce vA ben Acat & t bh pres IN, ' CL Cen Ae at Ms aa HQ ¢ «
“i
Centex Viner Services -

4 Dekendant Pr. Newtery 1S eNA Was octal re levoant Hh
ANAS Oy vA

ren ~%
ewes mw EN Bho dee oh “he br ‘Gan, as A&A Poctar {ue the,

yen 4 eh Weal ln Depot meat gt Ka od,
y MN .

% ‘e we \
, This OCT OIN Qe ie - og,
OES URder gad isk

Dies, aoaylrt e Mas caer t + > “ 2.

+ |
o Vemedy, the de
Cee ok Shoatte Vow ok

W.9-G. Seek ion \Q¢R
-

ws .
AYkKtS S tarts vl loy Tech
a va

Teer, EiQwt and Curteenth Aroeadmerts ts th
wo wwe A SS ay ee

Wa cred Ses My eke et S
Stotes Cosctteudisy | Tis Couey Was juris diet:
Ae EC OK

. Spe AVS f mest sO rs & A wey Vv + + ~t on, zg
Oty = hee FAD \

nad \SH3-
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 12 of 24

° 3 ¢ > as, >
Fs Pasnt ifs claims for injunctive rericl are. authorized by

Rule 6S of the Gederal Rules of Civt| Procedure.

10. This Comte of action arose. Inthe Middle Pisteich of
PennsyWon ioe. Verse lave, Venue 1S Prop er Under 2g
ed of Section (391 Cb).

TIL. Previous Lawsuits by Platt

ve, Pladekith hes He other lawserts deating, with the same,

Lnacts VavelWed fa thic actian ov otherwite. Tetatvng “to

iS fw OTisee ew? |

TTY, Sw hation of Admunigh rahe Kemad tes

ye. “Tre Planti€f los Crithrawshe A is odie Wiig tract yo Teme ding

Win respect he abl Chaimg anda Defa, dants

“Ye. St tenet st Cola,

‘3. Pe att Tebey ak ie, lee?

 

 

-~ detendonty Where  Dersens 4)

Kae Pwiposes ok te VAS. CO. Se entton i8¢s Ca ch acted UAdege

 

cower & lw te deprive Plawité of hig Conshtutiwed rants
i

as get facts rere futry below,
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 13 of 24

AL Soa eat of The Tock s

\ O
| & Adu Wa ie ‘ 2° | .

| PEXOOLY ASSaulted
\by Oty WN anole

ISO... ( | |
Oo mn Oe ao unk Wrva fel, \ 2, LIZ , Plate WS oble 4, .
‘ ~ WEVA bh, S

Wreadscat Vecords, .
1b. Piacati tf. discowre d Ah t he VFAS A

PAA sad With © Phenweldiwe

Induced PayCRa ec Piso dey .

\7. On or elo oe Mar chy LS, 225, Flacwte 7 AS Cus seck a

wt

é
8 4, a
SARS ES

‘ y « Oe a Dine a> i : ;
ASN VA Va nn Pec. Coe Ver &S Bevin Committe) Fea they didatt

we Vravin Jew ON Sieg.

WY Flaw fi Lledo A euhine .
ve es ‘ a AY gl aw Ske A Mey, ew oo| '
STA YANCAD SQ by this Motte re wh ick

he wes dented vevet

\a. On ae alert Ac vy & ond CU
Pevis, Zore Plast was trove d O€€ of 4)
X eee im. .
RaTY Ceecaery, Wer cote t nt S 45 ee, ( @ .
= YUN den of ulatyory

wy how ow 2 Planoction ,

2. Once ak New bs

wy . . t ey .
4" Per lots 6 Cesnnse le My Reick
co aes

Canveme A AG Plot CE +hect We bd to eke O~ Celi y

because Whe Kas Von yer hod awee Code.
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 14 of 24

> mo . 24 . (ee Nabe
\ Flint AX Acid Bein NENT +\, ph dn ter Poy N ‘ Epo
C: (eat ao my a Seet we : Ss, D> wale ~ Ce A, ~~ Cc" “7 0 Ae 'D

ers AL CAG Sw ‘

Ow A Monde - - Cue Vy way Hous. ny: Aw inmal @ e That bas been,

Decals, Vigtems ued “tes il A walt be ox ted ty double Ce ul .

72. On or obwut Vinny ZO 2m | mare ats ae Se wt Seve ral requrs ot
Yes Ruger mlendent WAsSo x Prost y Sou per ps when t Lake
i —?
Shh EA Commasdwer Dorn Poe about my prs blew ss ancl Persia t

Sear ay lor ina Veleted jor t Wo bebe PN See A ‘

23.8 \ aa ial hos been Sent +, the CHUL C Ceone my How Sag Lint)
age oe thew Alwe and Whee be Vow | Ves by LUd-V§ O_-
he ay ntwvor dh to \w ave. om Cel war tee Awe. to rw, loena,

Sueiearll yo v iw med awd Que Ay rhe UNS class tre A Yi dleat
vee we

+ Sart
ae et * iy ate A ney bole. we S Vas wm. oN aoe *
Vroom 0 SERA els and owes pool PA ft

VN gh mete: .

ey > PraateA ( aad Leen Sexuatty | “AT YAS Sed b, Carcget onal

ott, ote WeSY while iN the Rite
vr mind £E g ACA, + wre by ee vo ue howe they were deme!

( “ Cains) 4a pride a bea lle ey.

is
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 15 of 24

Count One: Excessive, Force,

Blo. Dekend ant Bureau of Health Care Se

PV Ges ve :
ae Oy gow wise ct

del. oer ste NAL ge ee newe, +o plo wth te ‘<S pve mt
> AIT mA heote, aN A

wee

: not .
sakety ley fading tale Preeti the eccessive Tsk
_ 8 OTS

Tedectvas, Ie Berssnal Secmrry when they bok hig "2" Code,
Teemu wry VA las +3 Yene vu Pe plot te mike In ne druble Ce

un aastlowr iN asotbe

z7. YD es. AN : 2 i
PO RA Sup Cri ten de wt el bowl Sy Cave, reed a«t bpenratte.
wae he TRA Le +.

PiaetifeS menta health and Sabet ty ap
Mow rn bia.wt CO FO eye & |
5 8 me ON aad “oN Gree Lote Oa webert * coe
TN Ae FENCES S Ne. “ sk Fe atding bis
2S om iy 3 \ w ) «fA
FerSsnart Securdy by blo VID BAS MO Code to be taking

When hin being moved Croan a Seonre bbe ard Single Cx |
+ y ro i

Ko av Cok art ENYA TOPW wren TOR a Aroulste Ce \Y

ZS. Dek CNA wa t Wi. mre COREL CL Sed Ae . bone, yuok
deo Plant Oe <

we Odi te ren us

Weatal heath acd Stet by ati:
ees
Pranvitt Yo 24 Pevienee excesiie WSK. fo his POTS ana |
ee IN

Sicury loa totes bis 82 Cade thew wesw) Pin

+ u Wea wiley Popreluct am WU hurt ww ST CE ls Car oN
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 16 of 24

29- \ .
4 Detrwn dont WoSsn Cxe rensea Ael live rode, indi tle rence dy pls af ae
. 2 Cee PIV T of! ‘

CLS

Treatat health and Solety toy Vokes Plott Ss 8 ae code 4
~ sO es “C38 hee me.

%

Ory WwW +, & My hy ‘ 1 ,
hove’ *) ” . Boke ¥ Pedatiss dvd he Toke. de Cr le aw

Sane

he ve, é

Bo. Wetendrut pee, Newt wee rece
~ be vag

2

oh a et Sherat ve ikea Cee TON de

+N Fiat €€ © Went is Pet (
wo dee : . aed pe iPM 4h. . a ~«e . : j poo
eal dun ct Sote ve w” taken g K 1S
Yer { co
2 (hdr then Lec. =the ys de UO —_
C4 NR, \y VN ea 4e ~~ rey welatie ky La A Te bank
a Cre Mat xe -

Copant 2 © pen jure, “To Pra te ot

~y ° ‘ i> j
V, vw te Aa t baer, e CAS , ° 7 ee
Sh “ tay ewe rinse | elie ute. PHAN SCerenve

te Pian t{ S mewtel Beth wd Stet by wet grote

“sy btn, toon
We wees sue Pisk San bang Beias AAP ta key L

Lim fem Securh y aseoull and Loy wat Prate ot

us NW 20°

C nae they Away ina be Ay ts Pe Orelat co. and Care aN By ty

een wd

fatee wocelly .

Br. Fekeub ant Delealg, exercised detl berate. (wd Heren ue
4+. Pla wtidts Mew tod Health dun chk Seotety Dy Not Poste Avng

ae € om SS ‘ " «

\ < OR belly bevns ASS OM ead dock the rosky oft i+

hag beni, Parnas by Takes Wig “oe tone ee Hrsarnsy any

Ay ee backs ony we Core. oy Irv ts Toke Xv Celi vy.
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 17 of 24
43. Det aon’ Mase Cao (sea Ae | em dce Cw ditlerence +.
Vlaiw it <b Weatoat WKeatth ana Sakety, by Not Protectan le fer
L san Sexwarl assault mwa the Sxeessue PSI, af Te peat ino)
by Tekees Wig M20 Code Then Wrenn Plata te RP sss |

Koecaany nies te tale 2 Ce ll mete ,

Dy >to a \ we ra De gt | - °
Defer daut White exercised debbrrate nalerence,
+u Fateh 'sS Wen < a hea tt lk an A Sotety by Not prote ot
ney

Jinn Arsen Setual assault avd the ~ecestiue Tis kof yt

WD.

ko ToKing Ris “Ze Code tha meng Pla tee

ype at 4

A parMNAL ON dad fore ins bin te To Re Colry.

SS. Petow Awl or New te Ceey cisen del. be Tate ind erence
Hea PL rE by wot Prote cara sy bean Foy the excessive risk
ot fa ay beers AsSaulte om ok Sexually by FAK AS his up.

4

he boys boa ‘ Bes ys re) _ . . . .
Cude va ») te free Mn ved te Fe Free lect any Awe Trowty

Wie 4o take nceh “wate 5
Be. Copewt ‘3 , Privacy Aaot VU volotran

Bu. ele whank (Surcav ce xrvrused de Ube rate aw As terrence

Ae Flay C's Westol freatt ovcd Sotety bs Creat aay
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 18 of 24

om adverse. dety em: 7 ; +
te ety Wation Iny Hailing ev Maratea nA cts Fecor-d s
cL - Tely ad het on Ke, fA P
: » tiey Knew oe Should of Known thot +1,

a SAHOO LS WARS WTO ~%y .

37. , a , .
et me dant P>rbhales eeerese ld del berate Ind ete

. : NE Yea C2
Ye Fie: atte fe, lwental Wealth nd Sy ftet
- e A>? by Creating AW

Phy - a LS

Adverse Arter wind,

aA E x
\ ~“y Toriting Fo PLAT AL ey bs

we AT wa WY rey a

. re . toe y . r ”
KEEN SE A Aet.lory ote wd tes en, wa

   
  

SY > c.. ton a mot ES

Ae Piacat fs,

b

Whental Wreath AN A Sse t } a4 Cre Teva
mie, hd Ah,

/

aaAve roe:
hete Tora xt bony by En tas +. vw

eration StS Te Cords

OA raAt ely wihen athe \c

AE YY YOOX ’
Shih A of oun OF W/o W rove

3 < ; oe d wl } WN ‘ Cx S r +X
4 D te a t ye, Pw/ aN = wre - ead Aet.b ‘
cee . 4 "ue er Se ’ eS vhs Cc INA CS Gey
WES TNC .

+ . Vow ta “4 AM + \ ?
v eC S WAVE Ko \ orl th, Owns cA Sate y by Cy ‘
TA

S
a 4, Mgnt dy its

An oOAVE ySe deterensch ioiy by a. \
Be ‘

re cored S ae Craw nt ev \ Ve/ ln <<.
-y hs he Karey or bold awe

Rees nN A WOAS WSN
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 19 of 24

Ba. Count four . Bex ai nbery Tee gt meat
Yor ¢ A >) Sec tiay LYS’ wa Kar fetiagy

Cores Dew Ly
10: Detendrant Bereru excreised wetavintion te Paws Mental
lave Rl, awd Sofery lay 2X Poem aia Wo The excessive wes
at bo en ey RAS Sow Vee A aon, Talon ay Wis Zo iwde, Mov. ne tas
oy Kovire. +L Year vad pebulates , Corcing bane ts Valve m% Celi wor be
oe apt te tee Env avd Crtetiog us aduerse dette res adivy

Aes TE CHrAG wah Mw retell, Fae Tay Aa) reearAS |

why, Ve kend not Dello Ase Cerise eto at eo ay 4, Plait “S

3 .
yweatat veld, wou sovte ty lo y Re, Pots wey Wom + the SEK SS We,

wish of bee nay Sex nol» Asnault ed aya tat inoy hog UL

Cpe; RAOY Oy iw bey farce te AENErAL Pee wbat vor Xvccray

ee 4 ee aw Cel mate or Qo To the hole CEBU) and CTE aay

ae
un ee YS deterer mation wi the oy TH Ur AS ran by Tarde,

ans

eo pain Tw AWee 3 wT Gear, ROC vrectel .

,e
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 20 of 24

a DeXeaudost Masovs CME OI Sw A Tetat ot.

ron Te Plante 5
Mente .

tata health awd Satety boy BK POS ino) PlacwhE be
he excessive TISKIC 6€ beng Sexrally assatittel Aan
by tote wa, vg 2." Cade ; bow svn bats by Qor ce 4, Genera

Popuhatian ; tens €o Terwey lla to ethene awe. & Oehilworte_
Ber Sots the Fri

WB. Defeatost Wie terse. petatvatio., ve Pratat i R646 navatal

ot Ire d ian “eed, wal ow IAS Sa, ~ - ‘ “e betp & eh
a acted Oger, Taber, vs “ZY Code,
Qeveine, bin To 38> Seneret PoPulectisn te tele a Cedl matte.

ley Lavin Be du Creotins ws Odessa. Clete pave neck (Bim twthe je

yoo.
Tececdd by cana, To Mamtnin then accurat ely.

 

Ae Petendanuk Pe. Wrewto rn exercise hye retrliatron +
Dround CEs mestal healt. ed sotert loy 2x pas

hs
Varo re Hee ENCES isle of bering Secinall yy OSS Yee

oy Aim be Sevire|
Dsprloten ; irene oo bs eakine a CAL mote _. Aud tere g |

Ody Ours Tavs Ws “2 cade. Rye e

Creek: ney as aod Verse_ deternm nat fon in Thee Tecords

bw Land vey Ye We ain Arh terrae yy |

 
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 21 of 24
lis, As Oa VSVsudy of the Beds berate, in ditteren cre. awd bh Patherny
as Ab oy ema Sheath! a ak ~

oN erro nod Tetal lath ibus, Maa wsrr

plows tt by de lemdant < 1D Arrwons , Pet balsy Mos Af
a » D>»

a

Wihikes, ANY Be Newton plawrité uttered Sertuce
row ot the hoads af onsthes fumdte , Plainde?

ewtlere extreme emitional distress, awd fone Ris ny
grieve s awd a cis riawts ockian hes Css Geel plauhi€e

£ wort wee” Ve eage ok ONE War ah, AS &eSul eh.

WHERE TORE, Prev oe prays ioe Wdaemect vu loi,

lower ond drmrooves, tat bag Canvore ABounst alt detecdoante
We mse owmowrt Sutticiesk to Cambew cache: Wthe Car tee
Poin awd wreastiont ONQWiSl, Sutteredl by Win due.
dy the deltber ore. ty dterence awd Cubentiove!
witcerduct® of deer dacts, luck in Notes “hea
“450,000, teaethes with his, attervess: Rog
and Ost, rnd Suck adarhenel retiel asthe Court
may deem just avd Proper.
eespect iy Silom the,
Cyor \ Robinson

i 2.

 

 

 
Case 1:20-cv-01796-JPW-PT Document 1 Filed 10/02/20 Page 22 of 24 \

Waived te 4a Pla at EC by the Comet oakhic a ot @, %

 

 

Cece Wame * w

~\, .
Wee Kae Wo? Wa Civ. a >

I Poy Som L. Fi aa om a Act CoPL Rae or be Ack’D>

ure be a the ie Lenn PReee vis Spotue, £2 WS C> %,

WIS) and me Pliws be yove Cage . Vader Vee PLEA, Bra
TSE Fequiee a “te Pay the Ged) Ching Beg. ve he toe rem
: Cay a ey a,
Caw Betton (6 gon Ate Eamrreakty, Ent Cerate J ow deta:
4 e Be AAS &

‘ee Buy £ wets o = € Bidin Oe Sag
fay Xe ee Wet Hove Su CE vera t funds in

 

yume Crise agcoust atbee “hee bone getin is Clea She
% é
Coacke west AS5es5 Ged Calivcr Covmects unt) the eebce

g ten Cane wt % Beg domi ak bya ¢ bows a pard, ye 3 Maa be ye wet hate

cee Ort eome oF Ths action,

x, Cte | Rablason , te ques} and Butborigg the Aoreme,
a i, af
Yeotd mea hee. Me Custady “he Send “te ~bha, Cher of€ “hh Usted

SeNCes Prstrict Court Qo the Cactern, istrict of
XR pees fe ,
Cewt i Cred Cepy s& MY Prigsey Ketone
ale WR

é
Ga nnoyiy eed Fe

 

 

 

 

 
Case 1:20-cv-01796-JPW-PT Document1 Filed 10/02/20 Page 23 of 24

spatemrenth Roe the Pack Sixwonths. TL earthue Tequest

 

tox de Bye © ee, ed Pai ook Sy holding Were bn Liastud y “be @ralenwia Re

e
=
we

the annats Seecifxd by 2y U.S.C, BIS Cb) to Ceduc +

Ale Se, Prater ern tS Leone my Pro Sor tenst Crangh Rotwown T €.
task beatro wal “eA ae bee at 2, wend ey AN gb esee hose Bmaun ts
tote, tobe b “State 5 Tree ict Cayet forthe Cashew Birbnct
Thee autherinntian Shel spply te any agenge ints

o& Penncyies aie

wise, Custody Eh me» be tronste red pAeed ty Bay other ee

diekec¥ Court Fs tule he, Ray Case War oe trans trere d

amd by whic My Gr Perse Apelicetion Mew be deeraed.

 

 

“I VADGRSTAant TRAT SY SGKING AND RETURN IAC,

THAS WOTICE To TRE Cue) The GuTiee Comey FLUNG

 

 

 

Tok OFF Seen With Be PAD IN INSTALLMENTS Ry
AUTOMATIC BEPUCTIOS Fan MY PRISON Tes
YuNtS ACCoNT EVEN Xf WY CASE IS PISGMISSES OR.

SVEN EE DE VOUNTA ELOY VATR DRAW The CASE,

 

“> ee

“a> Ber

a pe

SX3OP9
“" SOx + Mehenoy,
Case 1:20-cv-01796-JPW- PT Document 1 Filed 10/02/20 Page 24 of 24

 

 

 

 

gE ne ores . “ / oe
z, C™ Warbnann y

So\ New o~ Zond ,
CenclowWe, PAs (793 6
RECEIVED
SCRANTON

JCT 81 202
- ail, CLERK

 

 

 

 

 

 

 
